FILED
                                                                     APRIL 30, 2019
                                                             In the Office of the Clerk of Court
                                                            WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

                                            )
IN THE MATTER OF THE PARENTAL               )        No. 35389-3-III (cons. with
RIGHTS TO: B.M.                             )        35390-7-III; 35391-5-III and
                                            )        35392-3-III
                                            )
IN THE MATTER OF THE PARENTAL               )
RIGHTS TO: L.M.                             )
                                            )
                                            )        UNPUBLISHED OPINION
IN THE MATTER OF THE PARENTAL               )
RIGHTS TO: A.M.                             )
                                            )
                                            )
IN THE MATTER OF THE PARENTAL               )
RIGHTS TO: P.M.                             )


      FEARING, J. — Lawrence Miller appeals an order terminating his parental rights to

his four young children. On appeal, he argues, among other arguments, that the

Department of Social and Health Services (DSHS) failed to offer a parenting assessment

ordered by the dependency court. We disagree and affirm the terminations.

                                        FACTS

      Lawrence Miller and Esther Kean begat four children. Both names are
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


pseudonyms. This appeal concerns the termination of Miller’s parental rights to the

children, whose respective ages, at the time of the termination trial, were eight, six, four

and three. The youngest and oldest children are boys. The two middle children are girls.

The mother agreed to termination of her rights.

       The once functional Miller-Kean family declined commencing in 2014. In July

2014, Lawrence Miller slashed Esther Kean’s dress with a knife. Miller explained to law

enforcement that he lacerated the clothing because Kean wore the dress to please another

man. The State prosecuted Miller for the domestic violence assault. In September 2014,

a caller expressed concern about the family to DSHS because of extended parental

absences, domestic violence, and parental drug use. DSHS investigated the family, but

took no steps to remove the four children in 2014.

       On January 6, 2015, DSHS received a report that both Lawrence Miller and Esther

Kean ingested methamphetamine and had not cared for the children in months. The

children had resided at their grandmother’s house, but the grandmother could no longer

care for the children. On January 9, DSHS assumed custody of the children, placed them

in a foster home, and filed a dependency action.

       According to Axel Roy, the social worker initially assigned to the four children’s

case, the quartet of children, when placed in foster care, suffered the “worst case of head

lice” that the social worker had seen. Report of Proceedings (RP) at 57-58. A colony of

lice thrived in each child’s woeful head, and each child suffered painful sores resulting

                                              2
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


from scratching. A physician found the children to be dehydrated.

       Despite speaking with family members, DSHS, on January 9, 2015, could not

locate Lawrence Miller. Nevertheless, on January 13, 2015, Miller appeared at court for

a shelter care hearing. As Miller exited the courthouse, law enforcement apprehended

him on an arrest warrant.

       DSHS next interacted with Lawrence Miller in March 2015 when Miller appeared

at court. Miller then signed an agreed order of dependency. The order required Miller to

obtain a drug and alcohol dependency evaluation and a domestic violence assessment and

to undergo any treatment recommended as a result of the evaluations. The order also

demanded that Miller undergo periodic urinalysis testing. The order did not require any

assessment of Miller’s parenting skills because of the need for Miller to address his drug

dependency and domestic violence.

       After entry of the dependency order, DSHS social worker Kathy Bennett, recently

assigned the case of the four minors, informed Lawrence Miller that she would initiate

referrals for the ordered services. She asked Miller to contact her during the next week to

schedule the services. Miller requested that Bennett arrange visitation with his children,

and she thereafter scheduled two supervised two-hour visits per week.

       Lawrence Miller, during the spring of 2015, visited his children only once. Miller

did not contact DSHS to schedule services. During the spring, Kathy Bennett attempted

to locate Miller without success. Bennett contacted family members, called telephone

                                             3
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


message numbers of Miller, sent messages on Facebook, monitored jail logs to discern if

Miller entered jail again, and reviewed state computer databases to learn if Miller applied

for government benefits.

       In June 2015, the dependency court ordered Lawrence Miller for the first time to

complete a parenting assessment and to follow any recommendations given resulting

from the assessment. Social worker Kathy Bennett did not then schedule a parenting

assessment because of a belief that Miller needed to address his drug use and domestic

violence first.

       In October 2015, social worker Kathy Bennett located Lawrence Miller in a

Bonner County, Idaho jail, where he reposed based on unlawful possession of firearm

charges. Bennett met Miller at the jail and spoke with Miller for an hour about his lack

of communication with DSHS and his failure to engage in services. When Bennett

stressed the need for Miller to engage in services, Miller responded “maybe.” RP at 72,

81. When Bennett explained that avoidance of services would cause termination of

parental rights, Miller wept. During the jail conversation, Miller confirmed the family’s

deterioration resulted from his use of methamphetamine. He then asked about the well-

being of his children and requested photographs of them. Miller informed Bennett that

he would leave jail soon because he expected the prosecution to dismiss the charges.

Bennett urged Miller to contact her on his release.

       During the October 2015 visit, Kathy Bennett did not address a parenting

                                             4
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


assessment with Lawrence Miller because he had not seen his children in six months.

According to Bennett a parenting assessment would not be beneficial until Miller

overcame drug addiction and domestic violence tendencies. A parent’s use of

methamphetamine renders most services worthless.

       The children’s guardian ad litem visited Lawrence Miller in the Bonner County,

Idaho jail on October 7, 2015. As Miller cried, he informed the guardian of missing his

children. When the guardian questioned Miller about his failure to visit his children,

Miller mentioned difficulty in seeing his children in a room under supervision.

       We do not know the length of Lawrence Miller’s stay in Idaho incarceration for

the unlawful possession of a firearm charges. Kathy Bennett authored Facebook

messages, in which she encouraged Miller to contact her when he left jail and to engage

in services. Sometimes Miller responded with cursory replies. He never called Bennett.

       In February 2016, Judy Warren substituted for Kathy Bennett as the social worker

assigned to the four children’s cases. In March 2016, Lawrence Miller called Judy

Warren at DSHS and requested visitation with his four children. During the

conversation, Warren asked Miller to undergo a chemical dependency assessment. Miller

declined the assessment. Miller asserted that he completed an assessment in Idaho and

the assessment rejected the need for treatment. Warren did not then request Miller to

undergo a domestic violence assessment because the domestic violence instruction would

be worthless until he gained sobriety.

                                             5
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


       Lawrence Miller visited his children on March 14, 2016. Judy Warren then

handed Miller a letter that listed the services he needed to complete. The letter included

referrals for chemical dependency treatment and for domestic violence services. The

letter gave no referral for a parenting assessment, since a parenting expert cannot assess

one’s parenting skills when one is influenced by drugs.

       Lawrence Miller visited the quartet of offspring on April 20. During the visit,

Miller expressed that his busy schedule precluded services. Miller did not visit the

children again until September.

       At a review hearing on April 21, 2016, the dependency court, at the

recommendation of the guardian ad litem, ordered that visits between Lawrence Miller

and the children change to a therapeutic format. The guardian claimed that visits

negatively impacted the children. Miller appeared at a visit with an exposed large knife

on his hip, and the knife frightened one or more children. Judy Warren scheduled the

first therapeutic visit for May 11, 2016, but Lawrence Miller failed to attend.

       On June 13, 2016, Judy Warren sent Miller a letter requesting that Miller contact

her with his availability so that she could schedule a parenting assessment. Although

Miller had yet to complete chemical dependency training, Warren concluded that the

parties were running out of time for a parenting assessment. Warren explained in her

letter that, because the assessment would necessarily entail the presence of the four

children, coordination of schedules was needed. Warren urged Miller to contact her

                                             6
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


promptly. Miller never responded to the letter. The social worker never scheduled a

parenting assessment.

       On June 22, 2016, Miller entered jail again, this time for possessing

methamphetamine. Judy Warren spoke with Miller by telephone on July 7, when Miller

confirmed that he ingested methamphetamine before his arrest. Warren spoke with

Miller on August 23, 2016, when the two discussed Miller’s repeated incarceration and

failure to participate in services. Warren wondered why Miller faced possession of

methamphetamine charges when he claimed he needed no treatment. Miller responded

that possession charges do not equate to ingestion of the controlled substance.

       Between September 14 and October 18, 2016, Lawrence Miller participated in

four therapeutic visits with his children. Miller also attended a permanency planning

hearing in September. In late October 2016, Miller returned to the Kuna, Idaho jail on

drug charges.

       Judy Warren does not know if Lawrence Miller has ingested any controlled

substance since his arrest in June 2016. Since the dependency, Miller has undergone no

urinalysis.

       In January 2017, Lawrence Miller, through Judy Warren, sent a letter to his

children indicating his intent to continue to send letters. The letter also announced an

intent to engage in any treatment available in the Kuna prison, including chemical

dependency treatment. Social worker Judy Warren never contacted the prison or Miller

                                             7
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


to learn the treatment options available or to discover what treatment programs Miller

entered. Warren withheld contacting the prison or Miller because of a pending parental

termination trial. As of the February 2017 termination trial, Miller had sent no additional

letters.

           Since the dependency, the two young girls have lived together in a foster home,

where the caregivers wish to adopt them. The boys have resided together in another

foster home, where the custodians also desire to adopt them. The children are attached to

their respective foster parents and siblings. The distance between the two foster homes

spans only two blocks. The brothers and sisters often socialize together.

                                          PROCEDURE

           On June 27, 2016, the State of Washington filed a petition to terminate Lawrence

Miller’s rights to his four children. The trial court conducted a trial on February 23, 2017

and March 3, 2017. Miller did not attend the trial because of his incarceration in the

Kuna, Idaho, prison. DSHS did not know how long Miller would remain in prison.

           During trial, the three social workers and the guardian ad litem testified. Social

worker Judy Warren opined that Lawrence Miller was unfit to parent because of an

untreated chemical dependency, unresolved anger, imposition of domestic violence, and

an unstable lifestyle. Warren also testified that an earlier referral for a parenting

assessment would have been futile because of Miller’s continued drug addiction. Warren

added that continuation of the parental rights of Miller would interfere with the children’s

                                                 8
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


adoption by foster parents. According to Warren, termination of the parent-child

relationship benefitted all four children. The guardian ad litem testified that termination

served all children’s best interests.

       After hearing evidence, the trial court found that the State provided or offered all

court ordered and necessary services. The court also found that Lawrence Miller’s

deficiencies as a parent would likely not be remedied in the near future so as to permit the

children to return home. The court further found that Miller is currently unfit to parent

the four children, that continuation of the parent-child relationship with each child

diminishes his or her change for a permanent and stable home, and that termination of the

parental rights serves the children’s best interests. Two findings of fact read:

                                            VII

               Based on testimony at trial and on the above findings, the court finds
       that Mr. [Miller] is currently unfit to parent these children. There is no
       reason for the court to conclude that Mr. [Miller] has done or is doing
       anything to address the deficiencies that gave rise to the underlying
       dependency in this matter, and therefore this court finds that these
       deficiencies still exist and render Mr. [Miller] unfit as a parent. The court
       wishes to note that, while Mr. [Miller] was incarcerated for a significant
       part of the dependency, incarceration was not the primary barrier to his
       playing a meaningful role in his children’s lives. His failure in this aspect
       was the result of his volitional behavior.

                                            VIII

               Continuation of the parent-child relationship clearly diminishes the
       children’s prospects for early integration into a permanent and stable home.
       These children are in adoptive homes and have a right to speedy resolution
       of this dependency. It is not shocking to the court that these children are

                                              9
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


       currently placed in two foster homes; it would appear that the Department
       and the foster parents have made every effort to support the sibling
       relationships.

Clerk’s Papers (CP) at 100-01.

       The trial court concluded that the State provided clear and convincing evidence of

fulfillment of the statutory elements, found in RCW 13.34.180, to terminate a parent’s

relationship with his children. The trial court ordered termination of Lawrence Miller’s

rights to his four children.

       After a reference hearing, the trial court added the following finding of fact:

               Any parenting assessment would have been futile in correcting
       [Lawrence Miller’s] parenting deficiencies. . . . [Miller’s] primary
       parenting deficiencies were drug abuse, specifically methamphetamine
       abuse, and domestic violence. While [Miller] did have issues in his
       relationships with his children which might have been addressed to some
       degree by his participation in a parenting assessment, these issues are
       properly considered as resulting from or at the very least related to his
       primary issues of drug abuse and domestic violence. Despite numerous
       attempts by DSHS social workers throughout the children’s dependencies
       to engage [Miller] in services to address these primary issues, [Miller]
       consistently denied having these issues and refused to engage in services to
       address them.
               The purpose of the ordered parenting assessment (and of the
       therapeutic visits in which he did participate, albeit only four times) was to
       mend, maintain and strengthen his relationship with his children while he
       worked on his primary issues of drug abuse and domestic violence. Not
       only did [Lawrence Miller] fail utterly to address these primary issues in
       spite of social workers’ persistent efforts to engage him in remedial
       services that might have been efficacious, he also failed to take advantage
       of opportunities to maintain his relationship with his children. He did not
       visit his children for months at a time. He failed to engage meaningfully in
       therapeutic visits with his children. He continued in criminal behavior that
       resulted in repeated incarcerations throughout the dependency, making him

                                             10
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


       unavailable to his children.
              [Lawrence Miller’s] participation in a parenting assessment under
       these circumstances would not have addressed his primary issues of drug
       abuse and domestic violence . . . .

CP at 494-95.

                                  LAW AND ANALYSIS

                                Challenged Findings of Fact

       We first address Lawrence Miller’s assignments of error to discrete sentences in

findings of fact V, VII, and XII that detail raw facts. The latter finding of fact

incorporated as true all allegations in the petition to terminate parental rights.

       Lawrence Miller contends in his opening brief that the evidence does not support

findings, embedded in finding of fact V and in the petition for termination, that DSHS

offered him a parenting assessment; that DSHS sent both parents a service letter

providing information regarding the parenting assessment; that his last known address

was Fourth Street in Oldtown, Idaho; that DSHS offered or provided him mental health

treatment; that he failed to contact DSHS after his October 2016 incarceration; that he

failed to visit his children after March 28, 2016; that the mother pled guilty to felony

possession of a controlled substance; and that the mother’s parental deficiencies include

mental health issues and an inability to meet the children’s physical and psychological

needs. We agree in part with Lawrence Miller.

       The dependency court ordered no mental health treatment, and the trial record


                                              11
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


mentions no such treatment offered anyway. Miller visited his children on five occasions

after March 2016. In January 2017, Miller either contacted Warren directly by letter or

indirectly through a letter to his children. The trial record lacks any mention of a last

known address, but DSHS knew of Miller’s imprisonment in Kuna, Idaho, at the time of

trial. A finding of fact without any support in the record cannot stand. Worthington v.

Worthington, 73 Wash. 2d 759, 766, 440 P.2d 478 (1968); Department of Licensing v.

Sheeks, 47 Wash. App. 65, 70, 734 P.2d 24 (1987).

       We deem the factual errors mentioned in the previous paragraph inconsequential

in our analysis as to whether the State met its burden of proof in terminating Lawrence

Miller’s parental rights. We also ignore as unimportant those challenged findings that

mention the mother’s conduct or DSHS’s provision of services for the mother. We will

hereafter address the sufficiency of the evidence to support the indispensable finding of

facts of DSHS offering a parental assessment and sending a letter providing Lawrence

Miller information regarding a parenting assessment.

               Provision of Necessary Services and a Parenting Assessment

       We now address whether the State established all elements of its petition to

terminate Lawrence Miller’s parental rights to his four children. On appeal, Lawrence

Miller contends the State failed to carry its burden in showing that it offered or provided

all ordered and necessary services and the State failed to show the unlikelihood of his



                                             12
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


parental deficiencies being remedied in the near future. In so arguing, Miller emphasizes

that the State refused to explore treatment options available for him in prison.

       The right to parent one’s child is protected by both the due process requirements

of the Fourteenth Amendment to the United States Constitution, and by the Washington

State Constitution article I, section 3. In re Welfare of Luscier, 84 Wash. 2d 135, 139, 524
P.2d 906 (1974), overruled on other grounds by Lassiter v. Department of Social &

Health Services, 452 U.S. 18, 32-34, 101 S. Ct. 2153, 68 L. Ed. 2d 640 (1981). Before

termination of parental rights, the State must establish the first six factors listed in RCW

13.34.180(1) by clear, cogent and convincing evidence. RCW 13.34.190(1)(a)(i). Clear,

cogent and convincing evidence exists when the ultimate fact at issue is shown by the

evidence to be highly probable. In re Dependency of K.R., 128 Wash. 2d 129, 141, 904 P.2d
1132 (1995).

       The following factors comprise the first six elements of RCW 13.34.180(1):

               (a) That the child has been found to be a dependent child;
               (b) That the court has entered a dispositional order pursuant to RCW
       13.34.130;
               (c) That the child has been removed or will, at the time of the
       hearing, have been removed from the custody of the parent for a period of
       at least six months pursuant to a finding of dependency;
               (d) That the services ordered under RCW 13.34.136 have been
       expressly and understandably offered or provided and all necessary
       services, reasonably available, capable of correcting the parental
       deficiencies within the foreseeable future have been expressly and
       understandably offered or provided;
               (e) That there is little likelihood that the conditions will be remedied
       so that the child can be returned to the parent in the near future. A parent’s

                                             13
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


       failure to substantially improve parental deficiencies within twelve months
       following entry of the dispositional order shall give rise to a rebuttable
       presumption that there is little likelihood that conditions will be remedied
       so that the child can be returned to the parent in the near future. The
       presumption shall not arise unless the petitioner makes a showing that all
       necessary services reasonably capable of correcting the parental
       deficiencies within the foreseeable future have been clearly offered or
       provided . . .
               ....
               and
               (f) That continuation of the parent and child relationship clearly
       diminishes the child’s prospects for early integration into a stable and
       permanent home. If the parent is incarcerated, the court shall consider
       whether a parent maintains a meaningful role in his or her child’s life based
       on factors identified in RCW 13.34.145(5)(b); whether the department
       made reasonable efforts as defined in this chapter; and whether particular
       barriers existed as described in RCW 13.34.145(5)(b) including, but not
       limited to, delays or barriers experienced in keeping the agency apprised of
       his or her location and in accessing visitation or other meaningful contact
       with the child.

(Emphasis added.) Lawrence Miller challenges the State’s fulfillment of RCW

13.34.180(1)(d) and (e). We focus on section (d)—the State, in part, must show by clear,

cogent, and convincing evidence that it provided or offered all services ordered.

       RCW 13.34.180(1)(d) requires the offering of services that the trial court ordered,

regardless of their need, and all necessary services, regardless of whether the trial court

ordered the necessary services. In re Parental Rights to I.M.-M., 196 Wash. App. 914, 921,

385 P.3d 268 (2016). DSHS carries a burden to “affirmatively” offer or provide all

required services; thus, DSHS must do more than merely recommend a service. In re

Welfare of Hall, 99 Wash. 2d 842, 850, 664 P.2d 1245 (1983). To meet its statutory burden,


                                             14
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


DSHS must, at a minimum, provide the parent with a referral list of agencies or

organizations that provide the services. In re Welfare of Hall, 99 Wash. 2d at 850.

       The trial record shows that a June 2015 order directed Lawrence Miller to

complete a parenting assessment. Thus, at a minimum, DSHS needed to provide Miller

with a referral list of an entity that conducted a parenting assessment.

       Lawrence Miller disputes that DSHS offered a parenting assessment. Miller

thereby challenges finding of fact V, which declares that the State offered all ordered

services. Miller also challenges finding of fact XII, which incorporates the petition for

termination’s allegation that DSHS sent a service letter to the parent’s last known address

regarding contact information for a parenting assessment. Miller claims that DSHS

possessed an inaccurate last known address for him, and he further contends that the

record fails to establish that DSHS sent the purported letter.

       Because of ambiguities in the trial record, this court remanded the case to the trial

court for further testimony as to whether DSHS referred Lawrence Miller for a parenting

assessment. On remand, the trial court entered a finding of fact that social worker Judy

Warren sent a letter to Miller in June 2016 expressing the need for a parenting assessment

and asking Miller to contact her. Substantial evidence, primarily a copy of the letter and

Warren’s testimony, confirms this finding of fact.

       In a termination of parental rights proceeding, we bestow deference on the trial

court’s decision on review, and we uphold those findings of fact supported by substantial

                                             15
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


evidence. In re Dependency of K.S.C., 137 Wash. 2d 918, 925, 976 P.2d 113 (1999).

Substantial evidence exists when a sufficient quantity of evidence would persuade a fair-

minded, rational person that a finding is true. Pham v. Corbett, 187 Wash. App. 816, 825,

351 P.3d 214 (2015); Hegwine v. Longview Fibre Co., 132 Wash. App. 546, 555-56, 132
P.3d 789 (2006), aff’d, 162 Wash. 2d 340, 172 P.3d 688 (2007). The State must prove that

DSHS offered ordered services not by a preponderance of evidence but by clear, cogent,

and convincing evidence. Washington courts equate the “highly probable” standard of

proof to the “clear, cogent, and convincing” standard. In re Welfare of Sego, 82 Wash. 2d
736, 739, 513 P.2d 831 (1973); Thompson v. Henderson, 22 Wash. App. 373, 376 n.2, 591
P.2d 784 (1979). When a litigant appeals findings subjected to this burden of proof, we

must resolve not merely whether substantial evidence exists to support the trial court’s

ultimate determination of the factual issue but whether substantial evidence supports such

findings in light of the highly probable test. In re Welfare of Sego, 82 Wash. 2d at 739.

       When DSHS offers the services, but the parent fails to take advantage of them, the

State satisfies the requirement of RCW 13.34.180(1)(d). In re Welfare of M.R.H., 145
Wash. App. 10, 26, 188 P.3d 510 (2008). The trial court, based on strong evidence, found

that Lawrence Miller failed to engage in all services offered, including assisting in

arranging for a parenting assessment.

       The State cites a series of Washington decisions for the proposition that DSHS

need not offer services to a parent unwilling or unable to benefit by the services or when

                                             16
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


the service would not have corrected parental deficiencies in the near future. In re

Welfare of Hall, 99 Wash. 2d 842 (1983); In re Dependency of S.M.H, 128 Wash. App. 45,

115 P.3d 990 (2005); In re Welfare of M.R.H., 145 Wash. App. 10 (2008); In re

Dependency of T.R., 108 Wash. App. 149, 29 P.3d 1275 (2001); In re Dependency of P.D.,

58 Wash. App. 18, 792 P.2d 159 (1990); In re Dependency of Ramquist, 52 Wash. App. 854,

765 P.2d 30 (1988). We agree that, when the record establishes that the offer of services

would be futile, the trial court can make a finding that the department has offered all

reasonable services. In re Parental Rights to B.P., 186 Wash. 2d 292, 297, 376 P.3d 350

(2016); In re Welfare of M.R.H., 145 Wash. App. 10 (2008).

       We also remanded to the trial court to conduct a hearing on whether a parenting

assessment would have assisted Lawrence Miller in correcting his parenting deficiencies.

The trial court, based on strong evidence, determined that a parenting assessment would

have been futile.

                                  Incarceration as a Factor

       Lawrence Miller forwards several arguments related to his incarceration. First, in

continuation of his argument above, Miller argues that all necessary services were not

offered because the department failed to investigate what services were available to

Miller during incarceration. Second, Miller argues the trial court erred in failing to

consider the incarceration factors mandated in RCW 13.34.180(1)(f). Third, Miller

argues the trial court erred when it failed to consider his incarceration for purposes of

                                             17
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


rebutting the statutory presumption of little likelihood conditions could be remedied so

the children could return home in the near future. We address each argument in turn.

       RCW 13.34.136 governs the permanency plan that DSHS must create during the

dependency. The statute mandates that, when a parent is incarcerated, the plan “must

address how the parent will participate in the case conference and permanency planning

meetings and, where possible, must include treatment that reflects the resources available

at the facility where the parent is confined.” RCW 13.34.136(2)(b)(i)(A). Lawrence

Miller couples the permanency planning statute with RCW 13.34.180(1)(d), which

addresses services prerequisite of termination, to argue that a meaningful offer of services

requires DSHS to acquire information about services reasonably available to the parent

while he or she is incarcerated. Miller then argues the record does not show reasonable

efforts were made during his incarceration.

       An identical argument was made by a parent in In re Dependency of D.L.B., 186
Wash. 2d 103, 376 P.3d 1099 (2016). There, our Supreme Court did not disagree with the

underlying legal argument, but instead, disagreed with the factual argument that the

record did not support that reasonable efforts were made by the department to provide

services while incarcerated. The court noted that the undisputed testimony in that case

established that the social worker did contact the jail to inquire about available services

for the parent. Thus, the court rejected the argument that the department violated any

duty to provide services since “[t]he record show[ed] the Department made reasonable

                                              18
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


efforts to refer [the parent] to the necessary services available in jail.” In re Dependency

of D.L.B., 186 Wash. 2d at 123.

       Other state laws are instructive as well. In Oregon, a father appealed the trial

court’s decision to change the permanency plan from reunification to adoption.

Department of Human Services v. S.W., 267 Or. App. 277, 340 P.3d 675 (2014). Similar

to providing necessary services before terminating rights, Oregon law dictates that a

change in a permanency plan from reunification to adoption is only supported if the State

provided the parent with a reasonable opportunity to demonstrate his or her ability to

adjust his or her conduct and become minimally adequate parents. In S.W., the father

assigned error to the lower court’s finding that the State met its burden and made

reasonable efforts to reunite the father with the child. Specifically, the father objected to

an intermittent 33-month period of incarceration when the State failed to contact prison

counselors to discuss the availability of services to the father while incarcerated. The

Oregon appellate court noted that cases involving incarcerated parents present unique

challenges, but “the mere fact of a parent’s incarceration does not excuse DHS from

making the reasonable efforts required by statute.” Department of Human Services v.

S.W., 267 Or. App. at 286.

       Under Oregon law, for example, when the State only communicated with a father

twice while the father was incarcerated and the communication consisted of the State

instructing the father to contact it on his release, the court found the State’s efforts were

                                              19
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


not reasonable. State ex rel. Juvenile Department v. Williams, 204 Or. App. 496, 507,

130 P.3d 801 (2006). In that case, however, the father had participated in all programs

offered at the jail. In contrast, the Oregon court found the State’s efforts reasonable in a

different case when the State made phone calls to the incarcerated parent, visited the

parent and offered a substance abuse evaluation, communicated with the parent’s prison

counselor regarding services available to the parent in prison, and investigated whether it

would be appropriate for the children to visit the parent in prison. Department of Human

Services v. D.L.H., 251 Or. App. 787, 801-02, 284 P.3d 1233 (2012).

       In S.W., the father had been incarcerated for four months when the department first

opened the case in March 2010 regarding the father and his child. Despite being

incarcerated, the State facilitated a treatment program for the father. In May 2010, the

State picked up the father from jail and drove him to Portland for a residential substance

abuse treatment program. During the father’s stay there, the State arranged for three

visits with his child and handed him a “letter of expectation” regarding what services the

father needed to complete. Department of Human Services v. S.W., 267 Or. App. at 280.

Halfway through the program, the State learned the father was not actually participating

and had not yet begun the “first step.” Department of Human Services v. S.W., 267 Or.

App. at 280. When the father was released from the program in November 2010, he

stopped communicating with the State. Then, roughly 40 days later, in January 2011, the

father became re-incarcerated in Washington until March 2012. The father was

                                             20
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


transferred from prison in Washington to a prison in Oregon while awaiting sentencing

on probation violations from the father’s original Oregon court case.

       During the father’s second stay in prison in Oregon, the State sent letters of

expectation, had two telephone calls and one meeting with the father, encouraged him to

write letters to his child and delivered those letters, and arranged for a psychological

evaluation. The court characterized those efforts as something more than virtually

nonexistent, but less than ideal. Department of Human Services v. S.W., 267 Or. App. at

289. Yet, the court explained that the lower court was not concerned only with what the

State did during the 33 months of incarceration, but was required to evaluate the State’s

efforts over the life of the case. The father’s own conduct and responses to the State’s

efforts also factored into the analysis.

       The S.W. court highlighted the fact that early, during the father’s first

incarceration, the State made significant attempts to engage the father in treatment and

develop a relationship between the father and child. These attempts included the State’s

facilitating the treatment program in Portland and personally transporting the father as

well as arranging for visitation with the child. The State encouraged the father to

participate in Alcoholics Anonymous, but the father expressed a disinterest in the

meetings. He then ended contact with the State once released from the treatment

program and walked away from a visit with his child before committing new crimes and

becoming re-incarcerated. Thus, although the court agreed that the State could have done

                                             21
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


more during the 33-month period of incarceration, the court found that a totality of

circumstances over the life of the case supported the lower court’s decision finding that

the State provided reasonable opportunity for the father to become an adequate parent.

        Lawrence Miller was arrested at the start of the dependency. Once released, he

appeared at court in March 2015 to sign the agreed dependency order, which included a

list of services to complete. The social worker needed to schedule referrals and told

Miller to call her in one week. Miller did not call the next week, and DSHS had no

further contact with him until October 2015, one month before the permanency planning

hearing, when DSHS learned Miller had been incarcerated. When the social worker

spoke with Miller in jail about engaging in services, he responded “maybe.”

        Early in the dependency, DSHS arranged for visitation between Lawrence Miller

and his children. Miller only attended twice. DSHS’s social worker handed Miller a

letter detailing services. Miller declined services, particularly chemical dependency

treatment needed for him to benefit from other services. Once Miller left jail, DSHS

urged him to continue visits with his children, to which Miller replied that he was too

busy.

        The record contains no evidence that DSHS contacted any of Lawrence Miller’s

correctional facilities to learn of services available. If Lawrence Miller engaged in

services while outside jail, we might rule that DSHS failed to meet its burden when

failing to inquire of jail services. Nevertheless, based on the totality of the

                                              22
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


circumstances, we agree that the trial court, based on sufficient evidence, correctly found

that the State reasonably offered services to Miller.

       When a parent is incarcerated, before making a finding regarding the child’s

prospects for early integration into a stable home, the court must first consider whether

the department has made “reasonable efforts.” RCW 13.34.180(1)(f). This language

became part of the statute after amendments in 2013. In re Parental Rights to M.J., 187
Wash. App. 399, 407-08, 348 P.3d 1265 (2015). In part, the effect of the amendment was

“to require [the department] to make reasonable efforts to help the incarcerated person

remedy parental deficiencies.” In re Parental Rights to M.J., 187 Wash. App. at 408.

While the trial court need not make explicit findings regarding the incarceration factors,

some evidence in the record must show the court “considered” the factors. In re Parental

Rights to M.J., 187 Wash. App. at 409. This could be as simple as the court stating on the

record that it considered the factors. In re Parental Rights to M.J., 187 Wash. App. at 409.

In M.J., this court remanded for record consideration of the incarceration factors when we

were unable to ascertain how the trial court considered the factors.

       In regard to a child’s integration into a stable and permanent home, if the parent is

incarcerated, “the court shall consider whether a parent maintains a meaningful role in his

or her child’s life based on factors identified in RCW 13.34.145(5)(b); whether the

department made reasonable efforts as defined in this chapter; and whether particular

barriers existed as described in RCW 13.34.145(5)(b) including, but not limited to, delays

                                             23
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


or barriers experienced in keeping the agency apprised of his or her location and in

accessing visitation or other meaningful contact with the child.” RCW 13.34.180(1)(f)

(emphasis added). The barriers from RCW 13.34.145(5)(b) referenced in the statute

include “[l]imitations in the parent’s access to family support programs, therapeutic

services, and visiting opportunities, restrictions to telephone and mail services, inability

to participate in foster care planning meetings, and difficulty accessing lawyers and

participating meaningfully in court proceedings[.]” RCW 13.34.145(5)(b)(v) (emphasis

added).

       The trial court expressly found that incarceration was not the primary barrier that

precluded Lawrence Miller from services and maintaining a relationship with his

children. Although the record lacks full details as to the trial court’s consideration of the

incarceration factors, the record, particularly through this finding, demonstrates that the

court contemplated the factors.

       Lawrence Miller emphasizes the trial court’s relying on the statutory presumption

of little likelihood that the parental deficiencies could be remedied in the near future and

such reliance demonstrates a failure to consider the incarceration factors. In turn, Miller

complains that the trial court did not consider his incarceration when finding that he

would unlikely correct his parental deficiencies.

       RCW 13.34.180(2) reads that, in rebuttal of the presumption of the unlikelihood of

a return to the home, the court “may consider the particular constraints of a parent’s

                                             24
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


current or prior incarceration.” Nevertheless, use of the word “may” in a statute is

permissive and confers discretion upon the trial court. State v. Gettman, 56 Wash. App. 51,

782 P.2d 216 (1989). Thus, the statute allows, but does not require, the court to consider

specific issues associated with a parent’s incarceration for the prong unlike the

incarceration factors discussed above that are mandatory for the trial court to consider.

                          Remedy of Deficiencies in Near Future

       Lawrence Miller also challenges the finding of little likelihood his deficiencies

could be remedied in the near future on nonincarceration related grounds. Miller asserts

the trial court erred in applying the statutory presumption because he presented enough

evidence of good progress to rebut the presumption.

       One of the six statutory elements that must be proved before terminating parental

rights is that there is little likelihood the parental deficiencies can be remedied in the near

future. RCW 13.34.180(1)(e). A parent’s failure to substantially improve parental

deficiencies within twelve months following entry of the dispositional order shall give

rise to a rebuttable presumption that there is little likelihood the deficiencies will be

remedied. RCW 13.34.180(1)(e). When the presumption applies, however, it only shifts

the burden of production, not the ultimate burden of persuasion, to the parent. In re

Welfare of C.B., 134 Wash. App. 942, 955, 143 P.3d 846 (2006). Even when the

presumption applies, the State retains the burden of convincing the court that it is highly

probable the parental deficiencies would not have improved in the near future. In re

                                              25
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M.; L.M.; A.M.; P.M.


Welfare of C.B., 134 Wash. App. at 956. What constitutes the near future depends on the

age of the child and the circumstances of the child’s placement. In re Welfare of C.B.,
134 Wash. App. at 954.

       For example, in C.B., anger management and drug use were the main parental

deficiencies at issue. In re Welfare of C.B., 134 Wash. App. at 947-48. The parent

completed a chemical dependency program and presented evidence from counselors and

friends that her prognosis was good and that she was a different person. In re Welfare of

C.B., 134 Wash. App. at 956. The trial court reasoned it was likely the parent was capable

of improving, but thought the timing was too late. In re Welfare of C.B., 134 Wash. App. at

953. The appellate court noted the trial court’s willingness to view the parent as capable

of improving the deficiencies in mentioning the deference given to the lower court. In

concluding that the parent had produced enough evidence to overcome the statutory

presumption, the court held that where a parent produces evidence that he or she has been

improving over a four-month period after the State files a termination petition, but before

the termination hearing, the State may not rest solely on past performance to prove it is

highly probable conditions will not be remedied in the near future.

       Lawrence Miller compares his case to C.B. in order to argue that he produced

enough evidence to overcome the rebuttable presumption that deficiencies will not

improve in the near future. C.B., however, is distinguishable. Lawrence Miller had one

month of marginal progress, not four months of good progress, and he had not completed

                                            26
No. 35389-3-III cons. w/ 35390-7-III; 35391-5-III; 35392-3-III
In re the Termination of B.M; L.M; A.M; P.M


treatment. Miller's trial court did not look favorably on his progress like the trial court in

C.B. All four of Miller's children resided in foster homes, two in each home with the

homes within the same neighborhood. Both foster homes registered a willingness to

adopt. We find the trial court based its finding of fact on sufficient evidence.

                                      CONCLUSION

       We affirm the trial court orders terminating Lawrence Miller's parental rights to

his four children.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:



 Oi·ddow
  ddoway, J.          {)
                           .g=.                Q
                                              Pennell, A.CJ.




                                             27